Citation Nr: 0005390	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-07 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. The propriety of the initial 10 percent rating assigned 
for mechanical low back 
strain.

2. Entitlement to service connection for degenerative 
arthritis of the cervical spine.

3. Entitlement to service connection for right shoulder 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1976 to 
April 1977 and from June 1981 to June 1990.

In October 1997 the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, granted the 
veteran's claim for service convection for mechanical low 
back strain and assigned a 10 percent disability evaluation.  
At the same time, the RO denied the veteran's service 
connection claims for degenerative arthritis of the cervical 
spine and for degenerative joint disease of the right 
shoulder.  The veteran timely appealed all of these rating 
decisions to the Board of Veterans' Appeals (Board).  During 
the pendency of his appeal, the veteran submitted additional 
medical evidence to the Board.  

Since the veteran has disagreed with the initial rating 
assigned for his service-connected mechanical low back 
strain, the Board has recharacterized the issue as involving 
the propriety of the initial rating assigned.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).


REMAND

The veteran is seeking a disability rating in excess of 10 
percent for his service connected mechanical low back strain, 
and a grant of service connection for his claims of 
degenerative arthritis of the cervical spine and degenerative 
joint disease of the right shoulder.  In November 1998, the 
veteran submitted VA treatment records dating from June 1998 
to October 1998.  The RO never evaluated this evidence.

RO consideration of evidence in the first instance is the 
veteran's right.  Absent a written waiver of that right (or 
sworn testimony on this point at a hearing), the Board cannot 
consider the above-referenced evidence (and, hence the 
claims) at this time.  See 38 C.F.R. § 20.1304 (1999).  The 
claims file contains some indication that the RO attempted to 
determine whether the veteran desired to waive RO 
consideration of the above-mentioned medical evidence.  
However, there is no written waiver of record and no hearing 
was conducted.  Accordingly, a remand is necessary to ensure 
that all due process requirements are met and that there is 
no prejudice to the veteran.


1. The RO should obtain all recent VA and 
private 
medical records relating to the veteran's 
disabilities, and should consider these, 
along with the VA treatment records noted 
above.

2. Upon completion of the above 
development, and 
after undertaking and completing any 
additional development warranted by the 
record, the RO should readjudicate the 
veteran's claim regarding the propriety 
of his initial 10 percent rating for 
mechanical low back strain, and his 
service connection claims for 
degenerative arthritis of the cervical 
spine and for degenerative joint disease 
of the right shoulder in light of the 
additional evidence.  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that were noted 
in this REMAND.

3. If the benefits sought by the veteran 
are not granted 
to his satisfaction, he and his 
representative must be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
thereto, before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to ensure that all due process 
requirements are met, and to accomplish additional 
development and adjudication; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied. 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




